Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 21, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a roofer, was discharged from his employment for excessive unauthorized absences. The Unemployment Insurance Appeal Board denied claimant’s application for benefits on the ground that he was terminated for misconduct. Inasmuch as an employee’s unauthorized absence from work has been found to constitute disqualifying misconduct (see, Matter of Ashford [Sweeney], 242 AD2d 808), we affirm. The employer’s representative testified that claimant was absent for several days without permission and that he had been previously warned about his poor attendance record. Claimant’s contention that the employer authorized his absences and that he was never warned about his poor attendance record presented a credibility issue for the Board to resolve (see, Matter of Foster [Sweeney], 244 AD2d 628).
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur.
Ordered that the decision is affirmed, without costs.